

116 HR 256 IH: People’s Border Wall Fund Act
U.S. House of Representatives
2019-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 256IN THE HOUSE OF REPRESENTATIVESJanuary 4, 2019Mr. Grothman (for himself, Mr. Meadows, Mr. Mooney of West Virginia, Mr. Gosar, Mr. Weber of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo allow the Secretary of the Treasury to accept public donations to fund the construction of a
			 barrier on the U.S.-Mexico border, and for other purposes.
	
 1.Short titleThis Act may be cited as the People’s Border Wall Fund Act. 2.Border Wall Fund (a)In generalAt the end of subchapter III of chapter 33 of title 31, United States Code, insert the following:
				
					3344.Border Wall Fund.
						(a)In general
 (1)Receive giftsNotwithstanding section 3113 of title 31, the Secretary of the Treasury may accept for the Government a gift of money on the condition that it be used to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico.
 (2)Trust fundNot later than 60 days after the date of enactment of this section, the Secretary of the Treasury shall—
 (A)establish an account, to be known as the Border Wall Fund, into which money received as gifts under this section shall be deposited; and (B)create a publicly accessible website to receive such gifts.
 (3)Public noticeThe Secretary of the Treasury shall— (A)provide public outreach to educate the public about the existence of the Border Wall Fund; and
 (B)notify the public, on the Department of the Treasury’s website, of the current amount of funds in the Border Wall Fund and the total amount donated over time to the Border Wall Fund.
 (4)AppropriationMoney deposited in the Border Wall Trust Fund is appropriated to the Secretary of Homeland Security and may be expended to plan, design, construct, or maintain a barrier along the international border between the United States and Mexico. Such funds may not be used for any other purpose.
							.
 (b)Clerical amendmentThe table of contents for such chapter is amended by inserting at the end the following:   3344. Border Wall Fund.. 